Order entered March 13, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00069-CV

                          CITY OF DALLAS, TEXAS, Appellant

                                              V.

                                KOJO NKANSAH, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-13943

                                          ORDER
       Before the Court is appellee’s March 9, 2018 unopposed first motion to extend time to

file a brief. We GRANT the motion and extend the time to file to April 19, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE